DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 07/26/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 21 has been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 3, 13, 15, and 21 over Ikemoto II and Dake have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 6-9, 12-21
Withdrawn claims: 				None
Previously cancelled claims: 		4-5, 10-11
Newly cancelled claims:			3, 13, 15, 21
Amended claims: 				1-2
New claims: 					None
Claims currently under consideration:	1-2, 6-9, 12, 14, 16-20
Currently rejected claims:			1-2, 6-9, 12, 14, 16-20
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7, 9, 12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (JP 2014-214089; translation provided by Applicant relied on for citations), hereinafter referred to as “Ikemoto II”, in view of Shioya (US 7,651,717).
Regarding claim 1, Ikemoto II teaches a beverage ([0023]) comprising: (A) pyrroloquinoline quinone (PQQ) (corresponding to free form) or a salt thereof ([0014]); and (C) α-cyclodextrin ([0015]).  It also teaches that ascorbic acid is used in many foods and very likely to be used in combination with PQQ ([0009]); therefore, an objective of Ikemoto II is to use the PQQ/cyclodextrin composition in an edible preparation that contains ascorbic acid ([0011]), which renders a content of (B) ascorbic acid in the beverage as obvious.  Ikemoto II teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%.  Ikemoto II does not teach that the beverage is acidic with a pH of 2.3 and has a mass ratio of (B) ascorbic acid to (A) PQQ of 1-1000. 
However, Shioya teaches an acidic beverage with a pH of 2-5 (column 4, lines 64-65), which overlaps the claimed pH, comprising 0.25-15 wt.% ascorbic acid (column 3, lines 17-21; column 4, lines 29-31). 
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Ikemoto II to be an acidic beverage containing ascorbic acid as taught by Shioya.  Since Ikemoto II teaches that its composition comprising PQQ and cyclodextrin is to be added to a beverage containing ascorbic acid, but does not specify a beverage, a skilled practitioner would be motivated to consult an additional reference such as Shioya in order to determine a suitable beverage that contains ascorbic acid, thereby rendering the claimed acidic beverage obvious.  In consulting Shioya, the skilled practitioner would find that the beverage of the combined prior art contains 0.25- 15 wt.% ascorbic acid and an amount of PQQ approaching 0 wt.% to an amount approaching 25 wt.%, which means that the beverage would have a mass ratio of (B) ascorbic acid to (A) PQQ which overlaps the claimed range.  The selection of a ratio within the overlapping range renders the claimed mass ratio obvious.  Also in consulting Shioya, the skilled practitioner would find that a suitable pH for a beverage comprising ascorbic acid is 2-5 which overlaps the claimed pH. The selection of a value within the overlapping range renders the claimed pH obvious.
Regarding claim 2, Ikemoto II teaches the invention as disclosed above in claim 1, including the (C) cyclodextrin is α-cyclodextrin ([0015]).  Ikemoto II also teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of α-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.
Regarding claim 6, Ikemoto II teaches the invention as disclosed above in claim 1, including the beverage further comprising an acidulant other than ascorbic acid (corresponding to lactic acid, citric acid, gluconic acid, glycolic acid, malic acid, tartaric acid in column 3, lines 17-21 and chlorogenic acid in column 2, line 1 of Shioya).
Regarding claim 7, Ikemoto II teaches the invention as disclosed above in claim 1, including the beverage further comprising a sweetener (Shioya, column 5, lines 14-16).
Regarding claim 9, Ikemoto II teaches a method for suppressing deposition of PQQ ([0008]) in a beverage ([0023]), the method comprising: contacting pyrroloquinoline quinone (PQQ) (corresponding to free form) or a salt thereof ([0014]) with cyclodextrin ([0016]).  It also teaches that ascorbic acid is used in many foods and very likely to be used in combination with PQQ ([0009]); therefore, an objective of Ikemoto II is to use the PQQ/cyclodextrin composition in an edible preparation that contains ascorbic acid ([0011]), which renders contacting PQQ and cyclodextrin in the presence of ascorbic acid in the beverage as obvious.  Ikemoto II teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%.  Ikemoto II does not teach that the beverage is acidic with a pH of 2-3 and has a mass ratio of ascorbic acid to PQQ of 1-1000. 
However, Shioya teaches an acidic beverage with a pH of 2-5 (column 4, lines 64-65), which overlaps the claimed pH, comprising 0.25-15 wt.% ascorbic acid (column 3, lines 17-21; column 4, lines 29-31). 
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Ikemoto II to be an acidic beverage containing ascorbic acid as taught by Shioya.  Since Ikemoto II teaches that its composition comprising PQQ and cyclodextrin is to be added to a beverage containing ascorbic acid, but does not specify a beverage, a skilled practitioner would be motivated to consult an additional reference such as Shioya in order to determine a suitable beverage that contains ascorbic acid, thereby rendering the claimed acidic beverage obvious.  In consulting Shioya, the skilled practitioner would find that the beverage of the combined prior art contains 0.25- 15 wt.% ascorbic acid and an amount of PQQ approaching 0 wt.% to an amount approaching 25 wt.%, which means that the beverage would have a mass ratio of (B) ascorbic acid to (A) PQQ which overlaps the claimed range.  The selection of a ratio within the overlapping range renders the claimed mass ratio obvious.  Also in consulting Shioya, the skilled practitioner would find that a suitable pH for a beverage comprising ascorbic acid is 2-5 which overlaps the claimed pH. The selection of a value within the overlapping range renders the claimed pH obvious.
Regarding claim 12, Ikemoto II teaches the invention as disclosed above in claim 2, including that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%., which comprises amounts which overlap the claimed concentration.  The selection of a value within the overlapping range renders the claimed PQQ concentration obvious.
Regarding claim 14, Ikemoto II teaches the invention as disclosed above in claim 1, including that the beverage of the combined prior art contains 0.005-0.2 wt.% ascorbic acid and an amount of PQQ approaching 0 wt.% to an amount approaching 25 wt.%, which means that the beverage would have a mass ratio of (B) ascorbic acid to (A) PQQ which overlaps the claimed range.  The selection of a ratio within the overlapping range renders the claimed mass ratio obvious.
Regarding claim 16, Ikemoto II teaches the invention as disclosed above in claim 2, including the (C) cyclodextrin is α-cyclodextrin ([0015]).  Ikemoto II also teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of α-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.
Regarding claim 17, Ikemoto II teaches the invention as disclosed above in claim 6, including the acidulant is selected from citric acid, malic acid, and lactic acid (Shioya, column 3, lines 17-21).
Regarding claim 18, Ikemoto II teaches the invention as disclosed above in claim 6, including a content of the acidulant is 0.35-5 wt.% (Shioya, column 4, lines 29-32), which falls within the claimed concentration.
Regarding claim 19, Ikemoto II teaches the invention as disclosed above in claim 7, including a content of the sweetener is 0.01-20 Brix (Shioya, column 5, lines 34-36).  Although Shioya does not specify a weight percentage of sweetener in its beverage, the disclosed Brix amount is considered to at least overlap the claimed weight percentage.  The selection of a Brix that results in a sweetener concentration within the claimed concentration renders the claim obvious.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto II (JP 2014-214089; translation provided by Applicant relied on for citations) in view of Shioya (US 7,651,717) as applied to claim 1 above, as evidenced by Patton (Patton, D., “What Kinds of Acids Are in Sodas?”, 2015, Livestrong.com, https://web.archive.org/web/20170910172003/http://www.livestrong.com:80/article/519798-what-kind-of-acids-are-in-sodas/; previously cited).
Regarding claim 8, Ikemoto II teaches the invention as disclosed above in claim 1, including the beverage further comprising carbonic acid (corresponding to the water being carbonated by introducing carbon dioxide (column 8, lines 1-4) which forms carbonic acid as evidenced by Patton (page 1, paragraph 2)).
Regarding claim 20, Ikemoto II teaches the invention as disclosed above in claim 8, including the amount of carbon dioxide introduced into the beverage depends upon the flavor system used and the amount of carbonation desired (column 8, lines 1-4).  Since carbonic acid is formed from the interaction of dissolved carbon dioxide with water, the amount of carbonic acid also depends upon the flavor system used and the amount of carbonation desired.  As the carbonic acid concentration is a variable that is dependent upon the flavor system used and the amount of carbonation desired in the beverage, the carbonic acid concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed the carbonic acid concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the carbonic acid concentration in the beverage of Ikemoto II to obtain the desired balance between the carbonic acid concentration, the flavor system used, and the amount of carbonation desired in the beverage as taught by Shioya (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Claim Objection: Applicant canceled claim 21; therefore, its objection is moot.

Claim Rejections – 35 U.S.C. §103 of claims 1-3, 6-7, 9, and 12-19 over Ikemoto II and Dake; claims 8-20 over Ikemoto II, Dake, and Patton: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 3, 13, 15, and 21 (Applicant’s Remarks, page 1, paragraph 5).  Applicant argued that Dake does not describe a beverage having the pH of 2.3 as recited by amended claim 1 and that there is no motivation to modify the beverage of Ikemoto and/or Dake to have the claimed pH.  Applicant stated that the Federal Circuit rejected the PTO’s argument regarding non-overlapping values disclosed in the prior art and the claimed invention because when “there is no evidence that they are not meaningful or one of skill in the art would know to discard the limits set by the prior art, proximity alone is not enough to establish a prima facie case of obviousness”.  Applicant argued that this statement from the Federal Circuit applies to the presently claimed invention because there is no evidence that the pH range in Dake is not meaningful or one of skill in the art would know to discard the limits set by Dake.  Applicant stated that the combination of Ikemoto and Dake therefore, do not render the claimed invention obvious.  Applicant stated that Patton does not remedy the deficiency of Ikemoto and Dake (Applicant’s Remarks, page 1, paragraph 9 – page 3, paragraph 3).
However, in the new grounds of rejection of claim 1, the features of claim 1 are taught by the combination of Ikemoto II and Shioya while Dake no longer serves as prior art.  As stated in the rejection of claim 1, Shioya teaches an acidic beverage containing ascorbic acid (column 3, lines 17-21) with a pH of 2-5 (column 4, lines 64-65), which overlaps the claimed pH.
Applicant argued that Ikemoto describes either β-cyclodextrin or γ-cyclodextrin as being used in its beverage composition and that there is no motivation to select α-cyclodextrin to effectively control solubility as [0028] of Ikemoto states that α-cyclodextrin was not effective in controlling solubility.  Applicant stated that Patton fails to cure the deficiencies of Ikemoto and Dake (Applicant’s Remarks, page 3, paragraphs 4-6).
However, Examiner points out that the broad disclosure of α-cyclodextrin in [0015] of Ikemoto II at least suggests that it is a suitable cyclodextrin for the composition, despite it not being the preferred type of cyclodextrin.  Furthermore, the independent claims do not require a specific amount of cyclodextrin or require the cyclodextrin to perform any function in the beverage. 
Applicant stated that the present inventors first discovered that the deposition of PQQ in the presence of ascorbic acid could be suppressed by adding cyclodextrin to a composition of PQQ and ascorbic acid while Ikemoto does not address the deposition of PQQ in the presence of ascorbic acid.  Applicant argued that Ikemoto uses ascorbic acid as a reducing agent to prepare yellow-reduced PQQ crystal  and that the resulting crystal contains practically no ascorbic acid.  Applicant stated that even if the crystal did contain ascorbic acid, the amount remaining in the crystal after recrystallization would be extremely small and a skilled person would try to remove such an unnecessary ingredient from the crystal.  Applicant stated that Ikemoto cannot have the claimed mass ratio and that the Patton reference does not cure the deficiency of Ikemoto.  Applicant stated that a skilled practitioner would not be motivated to achieve the claimed acidic beverage when consulting the disclosure of Ikemoto and that the cited prior art does not teach or suggest the limitations of claims 12, 14, and 16-20 (Applicant’s Remarks, page 3, paragraph 7 – page 4, paragraph 5).  Applicant requested a rejoinder of claim 9 upon allowance of the claims directed to an acidic beverage (Applicant’s Remarks, page 4, paragraph 8).
However, Examiner points out that amended claim 1 merely requires the acidic beverage to contain ingredients (A)-(C) and have the claimed mass ratio and pH without the beverage composition having any particular effect.  Examiner also points out that Ikemoto II identifies PQQ deposition as a problem to be solved by its claimed invention in [0008].  Examiner notes that Applicant’s assertion regarding Ikemoto using ascorbic acid as a reducing agent to prepare yellow-reduced PQQ crystal is moot as the Ikemoto  reference was used as prior art applied to claim rejections only in the Non-Final Office Action while the Ikemoto II reference was applied to claim rejections in the Final Office Action filed 04/26/2022, the Advisory Action filed 07/19/2022, and in the present claim rejections.  Since the features of claim 1 and its dependents were shown to be fully taught by Ikemoto II and Shioya (with Patton serving as an evidentiary reference for claims 8 and 20) in the new prior art rejections, Applicant’s arguments are moot and the rejections of the claims stand as written herein.  In response to Applicant’s request for a rejoinder, the method of claim 9 is not subject to a rejoinder as the claim was not restricted.  The Examiner directs the Applicant’s attention to the rejection of claim 9 written above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791